Citation Nr: 1201239	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Jeffrey Arbetman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) denying service connection for the cause of the Veteran's death.  A notice of disagreement was received in March 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in December 2009.  

Prior to the current appeal, the RO had most recently denied service connection for the cause of the Veteran's death in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has been claiming that the Veteran, who served in Vietnam during the Vietnam Era, had prostate cancer, and that his death was related to it.  Prostate cancer is presumptive linked to Agent Orange exposure, and Agent Orange exposure is presumed for those that served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  The appellant's claim has previously been denied based on a finding that the Veteran did not have prostate cancer. 

In an April 21, 2010, letter, the Oakland office of the appellant's then representative, Disabled American Veterans, wrote a letter to the RO indicating that medical evidence in support of the appellant's pending claim for dependency and 


indemnity compensation benefits was attached.  However, the attached evidence pertained to another Veteran.  Moreover, it does not appear that a supplemental statement of the case was issued after receipt of the letter and evidence, and it is therefore not possible to ascertain what the medical evidence may have been.

In order to proceed with fully informed appellate review, the Board believes that an attempt must be made to obtain, if possible, whatever item of medical evidence was intended to be submitted with the April 21, 2010, letter from Disabled American Veterans.  If such item of evidence pertains to prostate cancer, it could be of significance in the appellant's attempt to reopen her cause of death claim. 

The Board also notes that the appellant has recently appointed another representative. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should coordinate with the Oakland office of Disabled American Veterans to attempt to obtain a copy of any medical evidence submitted with the April 21, 2010, letter.     

2.  After completion of the above, the RO should, readjudicate the appellant's pending.  If the benefits sought on appeal remain denied, the appellant and her current representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


